NO. 4-06-0998                Filed 2/15/08

                      IN THE APPELLATE COURT

                           OF ILLINOIS

                         FOURTH DISTRICT



In re: Z.L., a Minor,                      )      Appeal from
THE PEOPLE OF THE STATE OF ILLINOIS,       )      Circuit Court of
          Petitioner-Appellee,             )      Ford County
          v.                               )      No. 06JA9
JEFF L. and EMILY L.,                      )
          Respondents-Appellants.          )      Honorable
                                           )      Stephen R. Pacey,
                                           )      Judge Presiding.



          JUSTICE MYERSCOUGH delivered the opinion of the court:

          In July 2006, the Ford County State's Attorney filed a

petition for the adjudication of wardship of respondents Jeff L.

and Emily L.'s minor child, Z.L. (born April 20, 1999).       The

trial court denied the petition for failure to show "good cause"

to alleviate respondents from their parental responsibilities as

required by section 2-4(d) of the Juvenile Court Act of 1987

(Act) (705 ILCS 405/2-4(d) (West 2006)).       Respondents appeal,

arguing they proved good cause.   We agree with respondents and

reverse and remand.

                          I. BACKGROUND

          On July 19, 2006, the Ford County State's Attorney

filed a petition for adjudication of wardship of Z.L.       The

petition alleged that Z.L. was a dependent minor pursuant to

section 2-4(d) of the Act (705 ILCS 405/2-4(d) (West 2006))

because his parents, with good cause, wished to be relieved of
all residual parental rights and responsibilities and guardian-

ship or custody.    Respondents also desired a guardian be ap-

pointed with the power to consent to adoption.

          Paragraph four alleged in support of "good cause" that

Z.L. suffers from reactive attachment disorder (RAD) and had

targeted other children in the home, causing one child to regress

as a result of Z.L.'s conduct.    Specific allegations in the

petition included the following:

               "(a) [Z.L.] sneaks into sibling's room

          and causes severe bruising to that sibling.

               (b) [Z.L.] is urinating and defecating

          all over the residence.

               (c) [Z.L.] has thrown a chair at an

          infant.

               (d) [Z.L.] on numerous occasions, sneak-

          ing up behind his siblings and screaming in

          their ears."

          Paragraph five alleged that respondents were in the

position of being deemed neglectful to the other children in the

home if Z.L. remained in their home.     The petition alleged that

due to Z.L.'s RAD, he was unable to "help himself from committing

aggressive acts against anyone within his reach."

          The trial court appointed a guardian ad litem (GAL),

who filed a motion to dismiss the State's petition alleging the

State had failed to allege facts sufficient to show "good cause."

On July 27, 2006, the trial court denied the motion.


                                 - 2 -
          The GAL moved to admit documents into the record

pursuant to Supreme Court Rule 216 (134 Ill. 2d R. 216).      The

first document was a checklist from Z.L.'s kindergarten teacher

dated March 31, 2006.   The checklist indicated the teacher had

been acquainted with Z.L. for almost two years.    It also indi-

cated Z.L. was one to two years above his grade level.      In an

area to write additional comments, the report said, "no problems"

followed by a hand-drawn smiley face.   The report also indicated

Z.L. "never" had behavior problems.

          The second report was a teacher's report form dated

April 5, 2006.   It indicated Z.L. was "far above grade level."

The report further stated:

          "[Z.L.] is a very hardworking student.    He is

          well liked by all of his peers and teachers.

          [Z.L.] is the student that everyone wants to

          be with in a group or as a partner. ***

          [Z.L']'s work is very neat and clean.    His

          seatwork is always above and beyond what is

          expected."

The report concluded with a review of Z.L's behavior that rated

Z.L's behavior as high as possible in every single category.        The

report indicated that, at the request of Z.L.'s parents, he had

repeated kindergarten and that Z.L. knew the curriculum because

it was his second year in kindergarten.

          On September 22, 2006, the trial court held a hearing

on the State's petition.   The court indicated at the beginning of


                               - 3 -
the hearing that Z.L.'s presence had been waived by the parties.

Over the GAL's objection, the court allowed respondents' attorney

to question witnesses during the hearing instead of the State's

Attorney who had filed the petition.

           Respondents first called Chris Cashen, a psycho-thera-

pist at Carle Clinic (Carle) in Champaign-Urbana, to testify.

After describing his education, experience, and background in

counseling, all parties to this case acquiesced in Cashen being

tendered as an expert.

           Since February 2005, Cashen was part of Z.L.'s treat-

ment team (which also included Dr. Charles Holly) that provided

individual and family psycho-therapy to respondents and Z.L.

Z.L. was six years old when Cashen began treating him. Cashen

testified Z.L. has been diagnosed according to the Diagnostic and

Statistical Manual, 4th edition (DSM IV), with RAD and bipolar

disorder NOS (not otherwise specified).   Cashen described RAD as

a disorder of bonding.   Characteristics of RAD include children

who are unable to discriminate in terms of their social interac-

tions with others.   Cashen said that Z.L. had a number of symp-

toms characteristic of RAD.   Z.L.'s primary symptom was "acting

out."   Z.L. deliberately urinated on the floor, on objects, in

his bedroom, and other places in the house.   Z.L. defecated on

the floor, on objects, and on his bedroom floor, regardless of

whether he was wearing a diaper or pull-up underwear.   Cashen

said, "He would urinate and defecate inappropriately; sometimes

apparently very deliberately.   It was highly unlikely to be


                                - 4 -
accidental."    Cashen said Z.L. would throw himself on the floor

and scream sometimes for as much as 45 minutes for no apparent

reason.    Z.L. would "shrink" from the affectionate touch of his

parents.    Z.L. frequently lied about mundane, unimportant mat-

ters.   He would throw himself on the floor and scream, "Don't

hurt me.    Quit grabbing me.   Quite [sic] choking me" even though

no one was touching him.

            Cashen made a note on May 25, 2006, that Z.L. would use

a toy to bait his siblings to come closer, and then he hit,

pinched, or pushed them.    Z.L. also exhibited unusual food

behaviors.    He asked for one type of food, but when it was given

to him he said he did not want it.       Sometimes Z.L. refused to

eat, and he learned how to vomit at the table "on demand."

Cashen believes Z.L.'s vomiting at the table improved over time.

            Cashen testified that RAD is very hard to treat and

that several theories of treatment exist.       Cashen testified that

no one approach is scientifically demonstrated to be an effective

treatment for RAD.    One theory is regression therapy in which the

child must be taken back to an earlier stage of development and

"reattached."    Cashen gave the example of a 10-year-old boy who

was cradled like an infant and the parent then allowed him to

express himself as an infant.    Cashen said he is not familiar

enough with regression therapy to recommend it.

            Cashen said the treatment he chose was the cognitive

behavioral approach.    Cashen described this approach as trying to

get Z.L. to "look at [his] world in an accurate *** way as


                                 - 5 -
possible."   Cashen said the theory is that if a person is looking

at his life accurately, his emotional state will follow.    Cashen

said respondents were very cooperative in implementing Cashen's

suggestions for Z.L.'s treatment.    Respondents gave Z.L. timeouts

for specific behaviors and specific amounts of time.    Cashen said

respondents were "very consistent" on their follow through.    The

theory behind using timeouts is that Z.L. would want to rejoin

the family again when the timeout was over.    However, Z.L. would

go into a rage when he was placed in timeouts, and Cashen con-

cluded timeouts were ineffective.    Respondents also learned how

to react to Z.L. when he was acting out.    Cashen said that, at

times, Z.L.'s behavior seemed to improve under this approach, but

no "significant, positive impact" occurred over the course of

treatment.   Cashen testified that he met with Z.L. once every 2

to 3 weeks for 18 months.

          Respondents' attorney had the teacher's report filed

previously by the GAL entered into evidence as respondents'

exhibit No. 2.   Cashen agreed that the exhibit reflected that

Z.L. was doing well in school when the report was made.    Cashen

said that usually a child with RAD will have difficulty in all

settings, yet it was not unusual for a child with RAD to maintain

himself in one setting and not another.

          Cashen testified that if Z.L. had bonded with respon-

dents at all, it was a "very tenuous and fragile" bond.    He said

that bonding is "one of the most, if not the most, fundamental

aspects" of human relationships.    Bonding creates feelings of


                               - 6 -
security and protection, especially in young children.    Z.L.'s

bond with respondents, according to Cashen, had dissipated over

time.   Cashen stated he had observed Emily with Z.L. and called

her a "good mom" who appeared to love all her children.    Cashen

said it was important that Z.L. also form a bond with his sib-

lings because it is another fundamental relationship group.

Cashen said Z.L.'s bond with his siblings, if any, was more

tenuous than Z.L.'s bond with his parents.    Cashen said, "I don't

believe there was a true bond there."

           Cashen said that Z.L. purposely upset his younger

sister, G.L.   For example, he whispered to her that the family

dog was dead and that their parents were lying to her when they

told her the dog had been given away; or he told G.L. he was

going to hurt her.    Also, Z.L. stared at the other kids "not in

the way that little kids get into a staring contest, but in a

more intimidating way."

           Cashen said, based on everything Z.L. has told him

regarding his siblings, Z.L. did not have any feelings for them

one way or another.    During one session with Cashen, Z.L. indi-

cated he wished to be an only child.    Z.L. told Cashen that he

loved respondents.    Cashen testified though that he did not

believe Z.L. had a bond with anyone in his family.    Cashen said

the probability of Z.L. having a successful life with respondents

was "next to none."    It was Cashen's opinion that Z.L. would do

better in a household without other children, although Cashen

admitted no research suggests whether children with RAD do better


                                - 7 -
in homes with or without other children.    Cashen said placement

of Z.L. in a home without other children would be in his best

interests.

           Cashen did not believe Z.L.'s RAD was attributable in

any way to respondents.   Cashen said the circumstances that cause

RAD preexisted Z.L.'s involvement with this family.    Z.L. came to

live with respondents in May 2001 when he was two years old.

Cashen opined that respondents love Z.L. but had trouble liking

him.   He believes Z.L.'s behaviors are causing self-loathing in

respondents.   He said, "[respondents] are in an absolutely

untenable situation.   The idea of giving up a child is just

horrible I think to most of us.     It is horrible to [respondents],

and I think they are in a circumstance [in] which they have a

terrible choice and a worse one."

           On cross-examination, Cashen said, "[RAD] is a diagno-

sis with a lot of severity and a lot of possible implications[;]

and it is one of the diagnoses that we are reluctant to give

unless we are absolutely sure that is the case."    The GAL asked

Cashen if Z.L.'s tantrums posed any real type of harm to respon-

dents or Z.L. other than embarrassment if they occurred in

public.   Cashen answered "No."

           Cashen said, "In this particular individual case, I

think that it is possible that the removal of a sibling and/or

the addition of a sibling may have exacerbated attachment issues.

Although I do not believe there is a way to ascertain with any

degree of certainty whether or not that actually is the case."


                                  - 8 -
The GAL asked Cashen whether he had knowledge that persons at

Baby Fold, a multiservice child-welfare agency in Normal, wanted

to try regression therapy but that respondents refused.     Cashen

said he was unsure whether Baby Fold had recommended that ther-

apy.   Cashen said, "There is always another avenue.    There is

always another treatment for everything."    Cashen testified he

believed that the cognitive behavior technique he chose was

"reasonable."   Cashen agreed that some other treatment options

that were not considered "totally off the wall" were available

other than the cognitive behavior approach.

           Cashen testified that Z.L. was on "some fairly serious

prescription medication."    Cashen had no knowledge of any re-

search suggesting medication could exacerbate RAD.     Cashen,

however, was not the person prescribing Z.L. the medication.

           Cashen reiterated that Z.L.'s bond with respondents was

"tenuous at best" and that he did not believe respondents could

have done anything differently to strengthen that bond.     He said

the bond between Z.L. and respondents has deteriorated to the

point it does not exist.    Cashen concluded, saying, "I cannot

predict with any percentage or statistical likelihood" that Z.L.

would do better in a household with no other children.     However,

Cashen said, "[G]iven that right now I see very, very little

likelihood of any significant improvement, I believe that his

best chance for success in life is going to be in another setting

as an only child."

           The trial court asked Cashen whether he could say with


                                - 9 -
a reasonable degree of professional certainty that it would be

better for Z.L. to live in a household in which he is the only

child.    Cashen responded that if Z.L. remains with respondents "a

very difficult situation is going to get worse."    Cashen said

with reasonable certainty that Z.L.'s best opportunity would be

in a household with no other children.

           The trial court then asked Cashen whether it was

possible to diagnose RAD in Z.L. when he first came to live with

respondents when he was two.   Cashen said it would have been

difficult because of the developmental characterization of a two-

year-old, such as his or her inability to verbalize.    However,

Cashen said some characteristics of RAD may be apparent in a two-

year-old child, but he would be reluctant to diagnose a two-year-

old as having RAD.   He said it is extremely difficult to diagnose

a two-year-old with RAD to a reasonable degree of medical cer-

tainty.   Cashen agreed with the trial judge that the Department

of Children and Family Services (DCFS) had no way of knowing of

Z.L.'s condition when respondents adopted him such as to forewarn

respondents prior to the placement.
           Cashen told the trial court that approximately 50% of

his information in exhibit No. 1 came from sources other than his

meetings with Z.L. and respondents.     He said all of the sessions

with Z.L., however, were one on one.

           The trial court asked Cashen his opinion of the

teacher's evaluation form of Z.L. submitted into evidence by the

GAL.   Cashen said that it was "unusual grading for a lot of


                               - 10 -
children[;] I would be surprised that the average child would be

regarded as quite literally perfect."   The court recognized that

the report ranked Z.L. high above grade level, hard working,

neat, clean, with the absence of any negative behaviors.   The

court agreed this was an "unusual" evaluation.

           Cashen testified that the Z.L.'s medication was to

treat his bipolar disorder as there was not a recommended psycho-

pharmological treatment for RAD.

           Kim Higgins testified next for the State. She is an

adoption-preservation therapist at Baby Fold.    The State tendered

Higgins as an expert without objection.   Higgins is an attachment

and trauma therapist.   She helps adopted families attach to their

adopted child and helps the adopted child attach to his adopted

family.   She also connects families to resources and services as

needed.

           Higgins testified that adoptions fail when families are

not prepared in advance, lack resources to get the treatment that

the children need, lack financial resources, or lack community

resources.   She also said that often, in her experience, adop-
tions fail when adopted children are diagnosed with RAD.   Higgins

said her case load primarily consists of children diagnosed with

RAD.   She said it was the toughest issue she deals with as an

adoption-preservation specialist.   Although she has seen a fair

number of children with RAD, Higgins said it is "very rare" in

the general population.   According to Higgins, "[RAD] is an

emotional disorder involved with the first two years of life.


                              - 11 -
[Children] were not able to attach to a healthy caregiver, and

because of that, they have an inability to attach to healthy

caregivers after that, which results in them having extreme

behavioral and emotional problems as a way of resisting that

attachment to their parents."

           Higgins testified that she met with Z.L. in person and

reviewed some records in an attempt to help respondents.   Respon-

dents provided her with all the history and documents they had

received from DCFS.   Higgins testified that she was familiar with

DCFS records and that Z.L.'s records lacked historical informa-

tion about his placement in foster care, particularly information

about the caregivers.   Z.L. never lived with his biological

parents.   He was removed at birth due to his brother's removal

for physical abuse.

           Higgins testified that the type of care a child re-

ceives during his first two years of life is the primary factor

in determining whether a child has an attachment disorder.     If a

child receives intermittent and inconsistent care, rather than

continuous and consistent care, the child will be more likely to
develop RAD.   Another factor is whether the child had multiple

caregivers in the first two years of life, in which the child

became attached to people who came and went.   Also, other factors

include whether the child's needs were neglected and whether the

child was subject to any form of abuse, either physical, verbal,

sexual, or emotional.   Higgins testified that respondent Emily

told Higgins that Z.L. was placed in a foster home where the


                                - 12 -
mother was obese and unable to physically care for the children

so three shifts of caregivers came into the home.   One came

during the day, another at night, and another on the weekend.

The foster mother's role was to supervise the caregivers.     Z.L.

lived in this home from birth until he was two.

           Higgins testified that this scenario was important to

Z.L.'s diagnosis because the primary purpose of a child from

birth to two is to attach to someone and to learn about himself

through that attachment.   If there are multiple caregivers,

Higgins said, the child learns he can trust and attach to no one.

Therefore, according to Higgins, the child becomes defective in

his attempts.

           Higgins says that she tries to treat children with RAD,

but the disorder is difficult to treat.   She agreed that "even

good parents" are not always successful at treating children with

RAD.   Higgins described attachment therapy.   One form of attach-

ment therapy is play therapy, where the children are playing and,

thus, their anxiety level is low.   This allows parents the

opportunity to do attachment work such as make eye contact and
touch the children when the children are not defensive.   Other

therapy work is talk therapy, where the therapist holds the child

in her lap and talks to him.   Higgins said attachment between the

child and therapist is encouraged because it is easier for the

child to attach to an outside person.   Once the therapist gains

the child's trust and attachment, the therapist can transfer that

to the child's parents.


                               - 13 -
           Higgins said she encourages families to use time-ins as

a form of discipline rather than time-outs.     During a time-in,

the child has to stay with the parent, preferably touching the

parent by holding the child's hand.      Higgins said children with

RAD have lengthy tantrums and rages that can range from 30

minutes to 2 hours.   During these tantrums and rages, Higgins

encourages parents to stay with their child because children are

trying to push parents away through their misbehavior.     By

staying with children during their tantrums, it sends the message

to the child that the parent will be there for him regardless of

his misbehavior.

           Higgins said attachment therapy is different from

cognitive behavioral therapy.    Higgins said attachment therapy

and cognitive behavioral therapy are the two major forms of

therapy accepted by therapists as ways to treat children with

RAD.   Higgins said that only between 20% and 25% of children with

RAD will improve with any form of therapy.

           Higgins testified that if an adoption fails due to RAD,

the options become a residential treatment center or a foster
family.   A residential treatment center is a 24-hour living

situation for children with RAD where they receive services by

trained staff, receive intensive therapy, and sometimes attend a

school that specializes in children with behavioral disorders.

However, without an individual-care grant, Higgins said the cost

of residential treatment is cost prohibitive.     Higgins said the

last known figure she knew was that it cost $800 per day and the


                                - 14 -
average length of treatment was between 18 and 24 months.      To get

an individual-care grant, the child must be diagnosed with some

form of psychosis-schizophrenia or bipolar with psychosis.

Because Z.L. does not have either diagnosis, he does not qualify

for a grant.    The trial court asked Higgins whether Z.L.'s

diagnosis of bipolar NOS (not otherwise specified) caused him to

be ineligible for the grant.    Higgins said Z.L. was ineligible

because his form of bipolar is not bipolar with psychosis.

          Higgins said that in her experience, children with RAD

experience more behavior problems when therapy begins before they

get better.    Higgins said that when other children are in the

home, therapy is only going to work if there are several support-

ive people around.    This is because a child with RAD needs

individual attention.    If respondent Emily were to participate in

RAD therapy for Z.L., it would take her completely out of the

lives of her other children, some who were younger than two, and

put those children at risk of developing RAD.

          Higgins testified that she was aware respondents

previously had another child in their home named A.L.    A.L. was
Z.L.'s older brother.    Someone else at Baby Fold provided respon-

dents with assistance with A.L.    When A.L. and Z.L. were placed

with respondents, Emily was confined to bedrest due to complica-

tions with her pregnancy.    Higgins said it was "unusual" to take

the children out of a seemingly stable environment and place them

with a mom who is in the hospital and on bedrest.    Higgins said

that she did not understand why DCFS did not wait until Emily


                               - 15 -
returned home to place A.L. and Z.L. in her home.

           Higgins did not work with A.L., but she did review his

records.   Higgins said A.L. had "severe behavioral issues."      He

was violent toward Emily's baby, G.L.      He had thoughts of harming

G.L and pinching G.L.   A.L. was smearing feces, breaking things,

and urinating all over the house.    He actively resisted any

control by respondents and abused Z.L.

           Higgins said respondents sought out services to help

A.L.   They had A.L. psychologically assessed.     Respondents went

to RAD specialist Cheryl Palanski.       Respondents took A.L. to day

treatment at the Pavilion.   He also received psychotropic medica-

tions.

           Higgins reviewed respondents' exhibit No. 2, the school

records submitted by the GAL.    Higgins said it was not unusual

for children with RAD to behave well in school because a teacher

was not necessarily someone to whom a child needed to attach.

Also, she said, children with RAD work well in highly structured

environments and manipulate teachers into getting their needs met

because they do not have to bond with the teacher.      It also
happens that children go to psychiatric hospitals and are sent

home because they do not exhibit any symptoms, but then they go

home and hurt someone that same day.

           Higgins said that based on her review of the records,

Z.L. had not bonded with anyone in respondents' family.      Higgins

said that typically with attachment therapy:

                "There is oftentimes a huge increase in


                                - 16 -
          behaviors.    The whole reason they are not

          attaching is because their fear, this core

          belief that they have about themselves that

          they are not good, that they caused people

          not to take good care of them in historical

          terms.    And so, they, they believe[,] they

          have a belief, a distorted belief that if

          they do not attach to somebody and they don't

          allow that person to attach[,] we start to

          force that attachment to happen, they have

          increased behaviors and increase the problems

          to push the parents away, to keep them from

          attaching to them because of that intense

          fear that they have.

                                 * * *

                  [Children with RAD act out because of]

          this misguided belief that, if they can sort

          of control their parents' being angry with

          them, and control their parents not having
          loving feelings toward them, they will be in

          control of what bad things happen to them or

          not."

          On cross-examination, Higgins testified that if Z.L. is

removed from respondents' home it would reinforce his feelings

that he cannot bond with someone, but it would not cause those

feelings in Z.L. because those feelings formed before he was two


                                - 17 -
years old.

           Respondent mother, Emily, testified that she lived in

Gibson City and was a stay-at-home mom.    Her husband, respondent

father, Jeff, is a firefighter in Champaign.   They have four

children: Z.L, seven years old; G.L., five years old; R.L., two

years old; and F.L., nine months old.   DCFS licensed Emily and

Jeff to be foster parents after conducting home visits, back-

ground checks, and requiring Emily and Jeff to complete classes.

Emily said she and Jeff intended to incorporate an adopted child

into their family, as well as have biological children of their

own.   Emily said she was pregnant with G.L. when she received a

call from DCFS that they would be foster parents.    A few weeks

later, Emily was hospitalized and confined to bed rest.    Emily

was hospitalized nine weeks and two days.   After G.L.'s birth,

G.L. remained in the hospital six weeks.    During this time A.L.

and Z.L. were placed with Emily and Jeff.

           DCFS told Emily and Jeff that A.L. had been taken into

foster care and that both he and Z.L. had been in the same foster

home the entire time they were in DCFS's care.   Emily said DCFS
told her they were beautiful boys, perfectly normal, and they

would fit in wonderfully in Emily and Jeff's home.    Emily could

not recall whether DCFS told her anything about the boys' previ-

ous foster home other than they could no longer stay there

because parental rights had been terminated.   Emily could not

recall if they were told anything regarding the length of time

the boys had been in that home.   Emily said that DCFS may have


                              - 18 -
informed them of the previous foster's mom's declining health,

but most of the information she and Jeff obtained came from their

personal visit to the boys' previous foster home.

            Emily testified that the placement, at first, was fine.

A.L. seemed to love Emily and Jeff from the first minute he

arrived.    She said he was "estatic [sic], and all over us."     She

said Z.L. seemed ambivalent.    Emily said, "We often said he

seemed to blend in like wallpaper, that there just wasn't any-

thing that would stand out necessarily."

            Emily said that when her mother was watching the

children during the time Emily was in the hospital, her mother

told her there were problems, but her mother was unsure exactly

what was wrong with them.    Emily decided to wait until she was

home to interact with the children herself to see if they needed

services.    The problems were initially only with A.L.   Emily

informed DCFS about these problems, and DCFS informed her that

the doctors and treatment she needed could only be provided

through the State insurance plan, which was not effective until

the adoptions were complete.
            Emily was home approximately 10 weeks when the adoption

took place.    Immediately after the adoptions, A.L. began exhibit-

ing behaviors such as dominating Z.L., frequently hurting Z.L.,

tackling Z.L., urinating in Z.L.'s mouth and on Z.L.'s bed,

putting feces in Z.L.'s mouth, smearing feces on the wall, and

pinching G.L. hard enough to make her bleed.    A.L. pushed Emily

down the stairs more than once, tried to stab her with a screw he


                               - 19 -
got from taking his dresser apart, broke things continuously, and

screamed when Emily or Jeff tried to discipline him.    Emily said

A.L. disassociated to the point his eyes glazed over.   She said

he masturbated continuously and with objects.   Emily said,

"[A.L.] tried to hump [G.L.'s] face when she was an infant on

more than one occasion."

           Emily took A.L. to Dr. Levy.   A.L. received inpatient

treatment at Pavilion, where he was eventually diagnosed with

RAD.   Emily said that A.L.'s treatment included medication,

attachment therapy through Baby Fold, and   treatment from Cheryl

Polanski, a RAD specialist.

           The treatment at Baby Fold did not work, and A.L.

became much worse.   In one session with Polansiki, she recorded

A.L.'s plan to slice G.L.'s throat from one side to the other.

A.L. demonstrated this on a doll and said how he was going to

wash the blood.   He said he knew where the knives were, and he

knew he had to wait until she and Jeff were not around.

           A.L. and Z.L. had been in their home since the end of

May 2001, and on February 14, 2003, Emily and Jeff sought to end
the adoption.

           Emily said during the time the adoption termination of

A.L. was underway, Z.L. continued to be withdrawn.   Emily said

she believed it was because of A.L.'s dominance and aggression

toward him.   Emily said that she hoped that with A.L.'s removal,

Z.L. would feel safe and begin to develop a personality.   Emily

agreed that the motivation to end the adoption of A.L. was to


                              - 20 -
keep both G.L. and Z.L. safe.

           Emily stated once A.L. left, Z.L. did not stabilize;

but at first, she and Jeff were excited about this because they

thought it was Z.L. developing a personality.       Emily said,

however, once Z.L. began exhibiting a slow progression of behav-

iors they were determined that it was not RAD and that things

were fine.   She said she and Jeff had Z.L. seeing doctors and

working with therapists.   When Z.L. first started exhibiting

behaviors indicative of RAD, they took him to see Ann Crumpler at

Baby Fold.   Then they took him to see a psychiatrist, Dr. Beck.

She said they saw Dr. Beck regularly until the Provena Covenant

Mental Health Center closed, and at that point they switched to

Carle.   They started there with Dr. Charles Holly.      Emily said

she and Jeff were told Dr. Holly was very good.       Then they went

to see Tom Shannon, a behavioral psychologist recommended by Dr.

Holly.   Shannon, however, told Emily and Jeff that he did not

believe Z.L. would get any better.       Unhappy with that comment,

Emily and Jeff took Z.L. to see Cashen.       Cashen is a colleague of

both Dr. Holly and Shannon.
           Emily testified that they cooperated with Dr. Beck and

Dr. Holly.   Emily said over the course of treatment with Dr.

Holly, Z.L. was on approximately 10 different medications.        At

Shannon's suggestion, Emily and Jeff tried 1-2-3 Magic, a program

of behavior modification without corporal punishment.       The

program did not work with Z.L.    Emily said, if anything, Z.L.

became worse.   She said he resisted any discipline and instead


                                - 21 -
screamed, threw a fit, growled, and stomped.    Emily said Cashen

suggested several alternatives to 1-2-3 Magic, but she did not

recall attachment therapy as being one of them.    Emily said they

had tried attachment therapy with A.L., and it did not work, so

they wanted to try something different with Z.L.

          In February 2005, they began seeing Cashen.    Emily was

pregnant with R.L. at the time.    She said she was cooperative

with his suggestions.    Some of those suggestions were different

lengths of time-outs, only giving Z.L. six to seven time-outs

before he had to go up to his room until the next meal, and

having Z.L. articulate what he had done wrong and how he could

improve next time.   Emily said the hope with the time-outs was

that Z.L. would want to rejoin the family and create a bond.

However, Z.L. articulated to Emily and Cashen that he preferred

to stay in his room.    None of Cashen's suggestions worked.

          Emily said the most problematic of Z.L.'s behaviors was

the continuous fits of rage in which Z.L. screamed for hours and

only take breaks from exhaustion.    Emily characterized them as

"blood[-]curdling screams."    Z.L. screamed that Emily and Jeff
were hurting him and he beat his head against the wall.    He also

hurt the other children.    Emily said that when Z.L. did so, he

seemed to feel "justified in it and doesn't see anything wrong

with it and does not want to stop, and he tells you he will hurt

them."

          Emily said that Z.L. had hurt G.L., the next oldest

child during the game of "Red Light, Green Light."    Z.L. appar-


                               - 22 -
ently had told her to stop, and she did not.   Then, Z.L. took a

broomstick and knocked her off her bike and onto the concrete.

As a result, she had a bump on her head.   When G.L. came inside

to tell Emily what happened, Z.L.'s only response was that she

did not stop when he told her to stop.   Emily said Z.L. had hit

G.L. on multiple occasions.   He walked up to her while she was

watching cartoons and punched her in the face.

           Emily said Z.L. had different behavior cycles that

changed every four to six weeks and that "we revisit them at

different times throughout the year."    Z.L. went seven or eight

days hitting G.L. every day; he had hit other children that came

over to the house, as well as those at school.

           Emily testified Z.L. has also hurt her next oldest

child, R.L.   Z.L. put his face in R.L.'s and growled and stared

him down at meals.   Z.L. sneaked up behind R.L. and screamed at

him.   Emily said Z.L. sneaked into R.L.'s room and punched him

hard enough to leave bruises on R.L.'s legs.   Z.L. tried to bait

R.L. closer with a toy and then hit R.L.

           Emily said Z.L. twice tried to hurt her youngest child,
F.L.   Once, on Easter, Emily's mother and grandmother observed

Z.L. walk up to F.L. and grab her on the foot and begin squeez-

ing.   Second, he threw a chair at F.L. while she was in the

playpen.   The chair bounced off the playpen and onto the floor.

           In response to the GAL's exhibit No. 2, the teacher's

report, Emily said that Z.L. had problems at school but he was

usually better behaved at school than he was at home.   Z.L. had


                              - 23 -
significant toilet issues at home.      Emily said Z.L. urinated

"everywhere," including inside his drawers, on his clean clothes,

in the laundry room, in clothing baskets, on his carpet, and on

his bed.   He also defecated and put it behind his dresser and

tried to hold onto soiled diapers.      Emily said Z.L. had to be put

in diapers shortly before he turned six.

           Emily recalled a family trip to Sibley where Z.L.

finished his snow cone and demanded Emily and Jeff buy him

another one or he was going to destroy G.L.'s snow cone.      Emily

told him that he could not tell them what to do, but Z.L. grabbed

G.L.'s snow cone and threw it on the ground.      He then began

screaming and screamed the entire way back to the car.      Emily

held his wrists because he would not allow her to hold his hand.

She turned the air conditioner in the car on and put Z.L. inside

as she sat outside.    He screamed that she was hurting him and

causing him to bleed.    Z.L. also frequently screamed in the

grocery store that she was hurting him.      Cashen had told Emily

that if she walked away from Z.L. when he did this he would

eventually get up and rejoin her.
           Emily recalled another incident on Father's Day where

she had Z.L., G.L., R.L., and F.L. in a bookstore.      R.L. had to

go to the bathroom, so Emily was going to take all the kids into

the bathroom.    Z.L. said he did not have to go to the bathroom

and refused.    She told him to sit in a chair outside the bath-

room.   A few seconds later, Z.L. urinated on himself and then

began screaming that his mother was mean to him and did not take


                               - 24 -
him to the bathroom, and so he had to urinate on himself.

           Emily testified that the family belongs to a church,

but they seldom go because Z.L. tried to "sabotage" anything they

attempt to do as a family.   Emily said either she went alone or

with only a couple of the children because there are too many

problems when they all try to go together.   She said they had

trouble getting ready on time.   Also, she said that in the van,

on the way to church, Z.L. would upset G.L. by telling her "all

kinds of horrible things."   Emily said they also have toilet

problems while at church and problems sitting in the pews.

           Emily testified they tried to engage Z.L. in sports.

They tried soccer and she volunteered to coach.   This was before

Z.L. was diagnosed with RAD.   Z.L. had so many fits that he had

to be taken off the field.

           Emily testified they had resorted to the use of gates

to protect the other children.   At first, they were going to use

an alarm; but because Z.L. liked upsetting everyone, both respon-

dents and the doctors were concerned he would use the alarms as

another tool.   The gates did not confine Z.L., but they made a
loud noise when he leaves, giving them a warning.

           Emily testified that G.L. was so stressed when Z.L. is

around that she sometimes runs in circles.   G.L. was very nervous

when Z.L. is coming home from school.    She had a lot of problems

sleeping and with anxiety, so they took her to their family

doctor.   G.L. was up five or six times a night and wanted to be

in the chair in Emily and Jeff's room.   The doctor gradually put


                               - 25 -
her on medicine to help her sleep.      Eventually the doctor raised

G.L.'s prescription to the highest dosage.      Yet, she still got up

about twice per night.

           Emily said Z.L. did not like to sit at the dinner table

with the family and would try to lose privileges anytime they

went to do a picnic out in the yard.      She said they had a problem

with him urinating on himself at the table.

           Emily said she did not believe Z.L. had any bond with

either her, Jeff, or his siblings.      Emily said that once Z.L.

told her that he loved them but that they did not love him

because they took him to doctors; she tried to explain that they

took him to doctors because they did want him and wanted him to

get better.    Z.L. told her that he should not have to do the

things she said, like using the toilet.

           Emily testified Z.L. did not seem to care about their

pets.   She said when he was little he seemed to like Rubin, an

elderly golden retriever.    She said, "[A]nd the cats outside he

seemed somewhat to like, but he would kick them quite

frequently."
           She said that he damaged a lot of property in their

home.   At one point, they thought they would have to gut his room

because it was so soaked with urine.      She said the entire up-

stairs of their home smelled like urine.      Z.L. destroyed his bed

by pulling planks off the frame and ripping the cover off of his

box springs.    He tore up his toys, even one toy Emily thought was

his favorite; he also destroyed the other kids' toys.      He also


                               - 26 -
salivated on his dressers and soaked his blankets in saliva.     She

said he frequently tore up his own clothing.

            Emily said that she would still be concerned if it was

one of her biological children acting like Z.L.    She stated:

            "[T]here is no way I could let any child

            destroy our family the way it is being de-

            stroyed currently, by having us all on medi-

            cation and my children scared and problems

            with sleeping, and it's a big strain on our

            marriage, and it makes every inner working of

            a family scenario very strained and diffi-

            cult."

            Even though the evidence offered by the GAL suggested

Z.L. did well at school, Emily said getting him to go to school

is difficult.    He screamed the entire time, refused to get

dressed, refused to go to the bathroom, stood in the driveway

screaming until the bus left, and she even once put him on the

bus kicking and screaming in pajamas.    She said she was in-

structed to make him go to school even if he were having a fit.
            Z.L. has had a lot of problems with stealing.   In

kindergarten, Emily said his teacher patted him down when he got

to school and before he left, and Emily patted him down when he

got home.    She said he got clever about hiding things up his

sleeve and in his underwear, and he would take her and G.L.'s

stuff to school and he would take things from school to home.

            Emily said Z.L. lied continuously to the point that he


                               - 27 -
will not tell the truth about what he wants to drink for break-

fast.   He would say he wanted juice; but when they bring him

juice, he would say he wanted milk.     However, when they bring him

milk, he tells them that he already told them he wanted juice.

He will say he does not have to go to the bathroom when he does.

She said he can look them straight in the eye and lie without any

guilt or shame.

           Emily said that she and Jeff set up a diaper exchange

where they would only give Z.L. a diaper if he turned in his

dirty one.   Emily said Z.L. refused at times to defecate.   Once

he kept himself from having a bowel movement for 21 days.    Emily

and Jeff took him to the doctor's office and tried three separate

laxatives before they were able to get one to work.    The next day

he was scheduled to see a colon-rectal specialist.    Z.L. also

refused to wipe himself and just left feces on himself allowing

it to fall off throughout the house.    Emily said they had in-

structed him how to wipe and told him to do so numerous times,

but he either laughed or said he did not want to wipe.

           Emily said the decision to ask the State's Attorney to
assist in filing this petition was not an easy one.    She said:

           "This isn't anything any parent wants to do.

           We didn't take the boys so we could get rid

           of them.   We intended on having other chil-

           dren when we took them, and we fully intended

           on having a full blended family.   It is dam-

           aging the very family structure that we have


                               - 28 -
           to offer to begin with and finally gets to a

           point where it's like triage; one ship is

           going to sink or one part and what can we

           save and what can we do and there aren't any

           good choices left, but we have an obligation

           as responsible parents to our children just

           as much as we do to [Z.L.], and this decision

           is in the best interest of every member of

           our family."

           Emily said that the increased violence and aggression

toward the other children convinced them to file the petition.

She said they were hopeful that if Z.L. was in a home with fewer

children, he would be able to learn new behavioral patterns for

himself.   However, Emily said, things in their home digressed so

quickly that she did not know how they could keep Z.L. along with

their other children and make the family work.   Emily said she

and Jeff even talked of separating to run two separate house-

holds, but decided they could not go through with that idea.

           On cross-examination, Emily testified that DCFS offered
services; however, she refused because they were already involved

in their own treatment at the time.    She also said that they were

not interested in attachment therapy for Z.L. because attachment

therapy had made A.L.'s behavior worse.   Emily said if Z.L.'s

behavior worsened, someone would likely end up "very, very much

hurt."   Emily said when DCFS told her the children were "per-

fectly normal," she took that to mean that they were healthy,


                              - 29 -
loving, affectionate, and came from a good family.

           Emily testified that they had had foster children in

their home prior to A.L. and Z.L. who were not as "damaged" as

A.L. and Z.L.   She said they were not familiar with RAD at the

time.   The GAL read aloud from Cashen's notes, which stated that

Cashen was unwilling to state that Z.L. was a clear risk of

serious physical harm to the other children.   Emily said she

disagreed, but she understood that the clinical definition of

"clear risk" is hard to assign to a child.

           Emily admitted she told Dr. Holly that she did not want

Z.L. held back because that would mean an additional year in

school and, in turn, an additional year in their home.    Emily

said they were very depressed when she made the comment.    Z.L.'s

behaviors were escalating and they were not yet considering

relinquishing their parental rights.

           Emily said that holding him back was in his best

interest due to his small size and delayed motor skills.    The GAL

asked how such a small child could pose a threat.    Emily said

even though all of the other children are smaller, he was still a
threat.   She said, "When the threats are physical, you don't have

to be a huge person to inflict harm on another.   You just have to

have the will to do it and be in the position to cause it."

           Emily said Z.L. did better academically his second year

of kindergarten, but socially he was never invited to parties or

asked over to another's classmate's house to play.    The GAL asked

why the teacher's report in exhibit No. 2 said everyone wanted to


                              - 30 -
be in Z.L.'s group and his partner.    Emily said she could not

answer because she was not in the classroom to observe this.

Emily said in 2006, the second year of kindergarten, Z.L. no

longer had a problem taking things to and from school.    However,

Emily believed it was what Cashen had described to her as symptom

substitution in which his symptoms would change every four to six

weeks.

           Respondent father, Jeff L., testified as the final

witness.   Jeff testified that he was a lieutenant with the

Champaign County fire department full-time and worked at the

University of Illinois Firefighter Training Facility as a side

job.   He had been a full-time firefighter for 12 years and a

teacher at the university for 7.   When asked whether he had

anything to add regarding Emily's testimony regarding Z.L.'s

behavioral problems, Jeff said, "I am sure I could spend hours

easily."   Jeff said he took offense at the insinuation that he

was an absentee father because he worked long hours.    He said his

schedule was 24 hours on and then 48 hours off.    He said he

spends a considerable amount of time with his kids.    He said
every single night for almost two hours, he and Emily talk about

how to deal with Z.L.'s behavioral problems.

           Jeff recalled a time recently when he worked on the

children's playhouse in their backyard for nine hours, six or

seven of which Z.L. was screaming nonstop.    He said Z.L.'s

screaming was the constant background noise in the house.      He

stated, "[I]t bothers me because I love my children very much,


                              - 31 -
and I want to provide them a safe and happy, nurturing home to

grow up in where at [sic] they bond and that it is a great

experience for them, and I can't do that."

            Jeff said, "[T]here's this constant background noise of

horror.    It is like something out of the movies[,] of the

'[E]xorcist.'"    He said at dinnertime all he can do is turn the

volume on the television up.      He said it wears on him, and he

feels it is unhealthy for his other children.      He said the reason

Z.L. had only been successful at causing physical harm a few

times is due to the fact that he and Emily work hard to prevent

him from having the opportunities to cause physical harm to

others.    Jeff testified Z.L. is constantly supervised in their

home.

            Jeff said Z.L.'s tantrums in public were frequent.

Z.L. also vomited at the dinner table.      Jeff said Z.L. found his

and Emily's rules amusing and refused to accept them.      The only

rules they gave Z.L. were not to hurt anyone, be nice to people,

and use the toilet.    However,    Z.L. did not comply.

            Jeff said they do not do family activities because Z.L.
makes it too difficult.    They no longer go to church or out to

eat.    He said occasionally they get a babysitter for Z.L., and

the rest of the family goes out, or he will try to take G.L. or

R.L. out with just himself.    He said they have never even consid-

ered vacations because it was too hard to get to Champaign and

back with Z.L., let alone go anywhere further.      Rarely did the

family go anywhere on holidays either.      Occasionally extended


                                  - 32 -
family visited, but Z.L.'s behavior invariably spiraled out of

control.

           Jeff said that there was only a mattress on the floor

of Z.L.'s room.   Z.L. had no other furniture or toys in his room

because he either destroyed them, urinated on them, or spit all

over them.   Jeff said Z.L. broke the furniture and tried to use

it as a weapon against them.   Jeff said they thought about the

minimalist appearance of his room, but that it was one of

Cashen's suggestions during therapy, and they decided to follow

it.

           Jeff said despite the situation, he loved Z.L. dearly;

however, he believed they could no longer help him in their

family setting.   His behavior was steadily declining and destroy-

ing the other children's childhood, especially G.L.'s.   Although

Jeff acknowledged there may be more solutions for them to try, he

stated the "water is coming in so fast, and we can't bail it out

fast enough."   He said he felt the longer he waited the more

destruction would occur until his family was totally demolished.

Jeff said that it was "unbearable" and Z.L. would have to move
out in the near future even if they were not permitted to relin-

quish their parental rights.

           On cross-examination, Jeff said Z.L. was currently

living with Jeff's in-laws, Emily's parents.   He would sometimes

come home on weekends.   Emily's parents live in Decatur.   Jeff

said Z.L. is having a number of issues in school, refusing to do

assignments, purposely doing things extremely slowly, and gener-


                               - 33 -
ally trying to control his teacher.     After Z.L.'s grandfather

told Z.L.'s teacher of his background, Jeff believed the teacher

had been very empathetic to his situation.     The teacher appar-

ently tried a reward system where he could receive a small toy,

and Z.L. said, "I don't need your crap.     I got enough at home."

Jeff said he believed his in-laws were willing to take Z.L. into

their home because they could see the destruction the situation

was causing their family.

          At the conclusion of the testimony, but before closing

arguments, the trial court informed the parties that it was

taking the matter under advisement and intended to deliver its

decision from the bench at a later date.     The trial court stated

as follows:

               "[T]here is no real dispute here about

          the facts in this case.    I am not speaking

          for [the GAL].    But it does not appear there

          is a whole lot of dispute about the facts.

          There, I suspect, maybe [sic] difference of

          opinions about what constitutes [']good
          cause['] and whether or not good cause has

          been shown."

Then the trial court asked counsel the following question:

          "Taking all the testimony about the behavior

          of this young man as true, how is this any

          different from some other disability or medi-

          cal condition that a child could have that


                               - 34 -
          the parents are not capable of dealing with

          in their own home, in a normal residential

          situation?    How is this any different from

          some other medical or other disabling condi-

          tion that a child could have that a parent--

          having nothing to do with parenting skills--

          is not capable of dealing with in their own

          residence?"

          Following closing arguments, the parties stipulated to

a temporary order of shelter care for Z.L. because Z.L.'s grand-

parents, with whom he was living at the time, had immediate plans

to leave the state.

          On October 20, 2006, in open court, the trial court

denied respondents' petition.    The trial court acknowledged that

the dispute in this case was whether "good cause" had been shown.

The court then stated as follows:

          "I don't think there is any dispute in the

          evidence that the testimony indicates that

          the best interest of this young man would be
          some kind of residential placement or in a

          different home with no other children, but we

          are not at the best[-]interest stage of this

          proceedings.    We are at the adjudicatory[-

          ]hearing stage, and while there is a tendency

          of everybody, including the [c]ourt, to think

          in terms of what is in the best interest of


                                - 35 -
this young man, that's not where we are at

right now.

      That's the overriding consideration in

all juvenile cases, what's in the best inter-

est, but for purposes of this hearing, we are

not yet to best interest.

      We are to whether or not there is good

cause shown, and we are not even on [the]

standard of whether or not the parents have

used their best efforts.     That's even farther

down the road.   There isn't any question the

parents have gone to considerable efforts to

try to deal with this young man's problem.

***

      I empathize with the [respondents] be-

cause my recollection when this child was

adopted is that the [respondents] were inter-

ested in adopting because they wanted to have

children and were not having a great deal of
success initially in having children.

      I share that experience with them, in

that, my wife and I went to some considerable

effort before we were able to start our fam-

ily, and one of the results of the use of

extremely powerful drugs to assist in that

process is sometimes you get more than you


                    - 36 -
bargain for, and that was when my wife and I

had four children at one time.

        The point is, is that life is not always

what we expect or thought or anticipate it

would be, and I don't mean to unnecessarily

focus on Mr. Novick [(respondents' attor-

ney)], but the loss of a child is not what a

parent expects to happen in the ordinary

course of things.    I am sure [respondents]

did not anticipate this set of circumstances

when they adopted, and I don't mean to mini-

mize the difficult circumstances in which

they find themselves.     But the answer to my

question a month ago has not yet been given.

    The question was [']how was this any

different from any other unanticipated turn

of events, some kind of horrendous situation

involving a child that was beyond the ability

of the parents to care for or take care of in
their own home,['] and there was no answer to

that.

        Life is not always fair.   Sometimes we

get circumstances that we did not anticipate,

and I realize the standard is a preponderance

of the evidence.    But I have read and reread,

and reread the only case that gives us any


                      - 37 -
particular guidance in this, and that's [In

re J.M., 245 Ill. App. 3d 909, 613 N.E.2d
1346 (1993)].     And I believe it does provide

guidance in this case.      And I mean no--I

don't    mean to be unkind of or critical to

the parents, but the other question which I

have not asked and which I have wrestled with

and I don't think it is inappropriate for the

finder of fact to be asking that question and

that nagging question is: [']If this were a

natural born child[,] would we be here?[']

And I am not sure we would.      I am not sure we

would.

        I do not think that good cause has been

shown in this case.      I think there are some

factual differences, but I think this case

has a great deal of similarity to the In re

J.M. case.      ***   I am in the position of

having to objectively evaluate the evidence
before me and I think this is a little bit

like J.M.; that if-in J.M. you get the idea

that, if it were the M.'s child, they would

be trying to find some solution.

        ***

        ***   There is not good cause."

The trial court acknowledged that it sensed the rela-


                        - 38 -
tionship between respondents and DCFS was not good based on the

respondents' belief that DCFS hid Z.L.'s condition from them at

the time of adoption.    However, the trial court said DCFS's

failure, if any, likely would not have made a difference based on

Cashen's testimony that diagnosing RAD in a two-year-old is

somewhat impossible.    The court denied the State's petition.

          This appeal followed.

                            II. ANALYSIS

                          A.    Jurisdiction

          As a preliminary matter, this court must address

whether it has jurisdiction over this appeal.      Respondents, Jeff

and Emily, filed the notice of appeal.      The State did not file a

separate notice of appeal; however, it filed a brief in support

of respondents' position.      In its brief, the State raises the

issue of whether this court has jurisdiction to consider an

appeal filed by the parents.      However, the State's brief explic-

itly states it is not contesting the parents' right to an appeal.

Moreover, the GAL did not file an appellee brief.

          While the more common posture of these cases pits the
parents against the State, this case finds the State and parents

as allies and the GAL as the sole adversary opposing adjudicating

Z.L. a dependent minor.    However, the caption of this case

reflects respondents in opposition to the State.      In fact,

respondents are designated as the appellant in the present action

and the State as the appellee.      The State's brief, however,

supports the respondent's argument on appeal.      Therefore, the


                                 - 39 -
present situation is one in which both named parties in the case

are in agreement in advocating reversal of the trial court.     By

its designation, the State, as appellee, is presumed to have

received a favorable ruling in the court below.     However, that

inaccurately portrays the outcome of this case in which the

State's petition was not granted by the trial court due to the

GAL's successful opposition to the petition.

            The State cites In re Gustavo H., 362 Ill. App. 3d 802,

841 N.E.2d 50 (2005), in which the First District allowed the

minors' GAL to appeal the trial court's denial of the State's

petition.    Respondent parents in Gustavo H. argued that only the

State has the power to prosecute and appeal petitions for adjudi-

cation of wardship.    The court in Gustavo H.    held as follows:

            "[T]hough the State has exclusive authority

            in the trial court to prosecute a petition

            brought under the Act, in order to fulfill

            their duty to protect the best interests of

            the minor they represent, the minor's attor-

            ney and [GAL] may appeal, on the minor's
            behalf, a trial court's order regarding a

            petition that they believe is contrary to the

            minor's best interests."    In re Gustavo H.,
362 Ill. App. 3d at 812, 841 N.E.2d at 58.

The court in Gustavo H. did not address whether parents have a

similar right to appeal a trial court's denial of a petition for

an adjudication of wardship filed by the State, which is the


                               - 40 -
procedural posture of the present appeal.

           Supreme Court Rule 301 states, "Every final judgment of

a circuit court in a civil case is appealable as of right.      The

appeal is initiated by filing a notice of appeal."     155 Ill. 2d

R. 301.   Supreme Court Rule 303(a) states, "[T]he notice of

appeal must be filed with the clerk of the circuit court within

30 days after the entry of the final judgment appealed from ***."

210 Ill. 2d R. 303(a)(1).   The trial court entered its order in

this case on October 20, 2006.   Respondents appeal filed their

notice of appeal November 17, 2006.    Therefore, we find the

appeal was timely filed.

           Further, respondents have a right to appeal based on

the fact they are parties to this case, and their interests are

adversely affected by the trial court's ruling.     In St. Mary of

Nazareth Hospital v. Kuczaj, 174 Ill. App. 3d 268, 270-71, 528
N.E.2d 290, 292 (1988), the First District held as follows:

                "Any party to the case may seek appel-

           late review from a final judgment which is

           adverse to his interests, and whether the
           party was actually aggrieved does not deter-

           mine his right to appeal. [Citations.]   Even

           nonparties have standing to appeal provided

           they have a direct, immediate[,] and substan-

           tial interest in the subject matter of the

           litigation which would be prejudiced by the

           judgment or benefit by its reversal. [Cita-


                              - 41 -
           tion.]"     Kuczaj, 174 Ill. App. 3d at 270-71,

           528 N.E.2d at 292.

           While the trial court's ruling meant Jeff and Emily

retained their parental rights, the ruling in this case was

adverse to their interests insomuch as they were seeking the

trial court's permission to voluntarily relinquish those rights.

Because the parents were parties to the proceedings in the trial

court, had a substantial interest in the outcome of those pro-

ceedings, and that outcome was adverse to their interests, they

have the right to pursue this appeal.

      B. This Case May Be Decided Without an Appellee Brief

           The GAL, the only opposition to the State's and respon-

dents' petitions in the trial court, did not file a brief on

appeal.   However, reversal is not automatic when the party who

received a favorable ruling in the court below fails to file a

brief on appeal.     First Capitol Mortgage Corp. v. Talandis

Construction Corp., 63 Ill. 2d 128, 131-32, 345 N.E.2d 493, 494-

95 (1976).   "[T]he burden remains on the appellant to show

error."   Talandis, 63 Ill. 2d at 132, 345 N.E.2d at 495.     How-
ever, "[a] court of review is not compelled to serve as an

advocate for an appellee."      In re Marriage of Purcell, 355 Ill.

App. 3d 851, 855, 825 N.E.2d 724, 727 (2005).    Also, this court

is not required to search the record for the purpose of sustain-

ing the judgment of the trial court, but we may do so if the

interests of justice so require.     Talandis, 63 Ill. 2d at 133,

345 N.E.2d at 495.


                                - 42 -
           We may decide the merits of appellant's arguments on

appeal where the record is simple, the claimed errors are such

that they may be decided based on appellant's brief, and the

record supports our finding in favor of appellant.     Marriage of

Purcell, 355 Ill. App. 3d at 855, 825 N.E.2d at 727.     Because

respondents' and the State's briefs sufficiently present the

issue for review, we will decide the merits of this appeal from

the facts and legal arguments before us without the aid of a

brief from the GAL.   See In re Adoption of G.L.G., 307 Ill. App.
3d 953, 962, 718 N.E.2d 360, 367 (1999).

                       C. Standard of Review

           In this case, the State was required to prove by a

preponderance of the evidence that respondents had demonstrated

"good cause" for relinquishing their parental rights to Z.L.,

thus rendering him a dependent minor.   In re S.W., 342 Ill. App.
3d 445, 450, 794 N.E.2d 1037, 1041 (2003).     A reviewing court

affords great deference to the trial court's decision in an

adjudicatory hearing to determine whether a minor is dependent,

and that decision will not be disturbed unless it is contrary to
the manifest weight of the evidence.    In re C.M., 351 Ill. App.
3d 913, 916, 815 N.E.2d 49, 51 (2004); In re Christopher S., 364
Ill. App. 3d 76, 86, 845 N.E.2d 830, 838-39 (2006).     "A circuit

court's finding is against the manifest weight of the evidence

only if the opposite conclusion is clearly evident from the

record."   In re Christopher S., 364 Ill. App. 3d at 86, 845

N.E.2d at 839.   Cases involving an adjudication of neglect and


                              - 43 -
wardship are sui generis and must be decided based on the unique

facts of the case.     In re Christina M., 333 Ill. App. 3d 1030,

1034, 777 N.E.2d 655, 659 (2002).    However, "[t]he best interest

and welfare of the minor is the standard applicable to proceed-

ings under the Act."    In re S.W., 342 Ill. App. 3d at 450, 794
N.E.2d at 1041.

           In the present case, respondents argue that "good

cause" was shown as a matter of law and the State's petition

requesting the respondents be relieved of their parental rights

and Z.L. adjudicated a dependent minor should have been granted.

The meaning of "good cause," as used in the statute, is reviewed

de novo.   In re Adoption of L.R.B., 278 Ill. App. 3d 1091, 1093,

664 N.E.2d 347, 348 (1996).

               D. Respondents Showed Good Cause to
                 Grant Their Petition for Wardship

           Section 2-4(1)(d) of the Act defines a "dependent

minor" as a minor "who has a parent *** who with good cause

wishes to be relieved of all residual parental rights and respon-

sibilities *** and who desires the appointment of a guardian of
the person with power to consent to the adoption of the minor."

(Emphasis added.)    705 ILCS 405/2-4(1)(d) (West 2006).   The Act

does not define "good cause."

           The trial court's decision relied on the 1993 Second

District opinion in In re J.M., 245 Ill. App. 3d 909, 613 N.E.2d
1346 (1993).   In J.M., the Second District addressed whether good

cause was shown under section 2-4(1)(d) of the statute where the

parents sought to be relieved of their parental rights as to J.M.

                                - 44 -
and have him adjudicated a dependent minor.

            In J.M., the parents had one natural child of their own

and one adopted child, J.M.    J.M. was adopted when he was nine

years old.    Catholic Charities, which facilitated the adoption,

informed the parents that J.M.'s mother had been neglectful and

that he had been abused by his mother's paramours.    The parents

realized some slight behavior problems with J.M. initially, but

believed they would go away once he acclimated to their family.

Before the adoption was finalized, the parents took a seminar on

adopting special-needs children, including children with

attention-deficit disorder.

            At the suggestion of a social worker, the parents took

J.M. off his medication and discontinued his counseling.    The

parents also arranged for J.M. to be enrolled in special-educa-

tion classes.    J.M. was evaluated by a committee at his new

school.   The examination concluded that J.M. was well-below grade

level and that he had attention-deficit disorder and social-

behavioral difficulties.    The committee suggested J.M. see a

neurologist.    The parents complied, and later J.M. was trans-
ferred to a school with special-education classes more suited to

J.M.'s needs.    The parents spent a lot of time with J.M. teaching

him how to bathe himself, groom himself, tell time, tie his

shoes, and ride a bicycle.    J.M.'s adoptive mother also spent

several hours a day helping J.M. with his math, reading, and

homework.    J.M. showed improvement in school after the adoption.

            The next year, J.M. went to another new school and


                               - 45 -
began to have problems being "aggressive."   Also that year,

during a family vacation, J.M. refused to go the bathroom and

instead urinated all over himself in the van.   This was the first

in a pattern of incidents where J.M. urinated and defecated on

himself.   At this time, J.M. began to show less interest in

talking to his adoptive mother than his adoptive father and

brother.   J.M. had another psychiatric evaluation, which con-

cluded that he was emotionally disturbed but that he was neither

neurologically or genetically disturbed.   The evaluation also

stated J.M. had problems forming attachments to other people.

The recommendation was that he be placed in an institutional

setting until he was able to support himself.

           The State's Attorney filed a petition for wardship of

J.M., alleging he was neglected because his parents were not

providing for his education and medical care or that they were

not providing him food, clothing, or shelter as necessary for his

well-being.   The parents then filed a counterpetition asking the

court to relieve them of all residual parental rights to J.M. for

"good cause" under section 2-4(1)(d) of the Act (Ill. Rev. Stat.
1991, ch. 37, par. 802-4(1)(d)).

           In J.M., the court acknowledged that the issue of what

constituted "good cause" under the Act was a matter of first

impression.   J.M., 245 Ill. App. 3d at 922, 613 N.E.2d at 1356.

In J.M., the court held that considering one purpose of the Act

is "'to preserve and strengthen the minor's family ties whenever

possible'" (J.M., 254 Ill. App. 3d at 923, 613 N.E.2d at 1356,


                              - 46 -
quoting Ill. Rev. Stat. 1991, ch. 37, par. 801-2(1)), "good

cause" in the context of relinquishing parental rights should

include an expression by the parents of a "good-faith effort."

J.M., 245 Ill. App. 3d at 923, 613 N.E.2d at 1356.      The court in

J.M. set forth a fact-specific finding that the parents' conduct

in J.M. did not constitute "good cause" under the statute.     The

court found that the parents acted in good faith while J.M. was

in their home, but that they also demonstrated a change in

"attitude" when they took the advice to place J.M. in an institu-

tion in hopes of being relieved of parental rights.      J.M., 245

Ill. App. 3d at 923, 613 N.E.2d at 1356.   The court found that

the parents' conduct did not "give the appearance of good faith"

and that this "undermines their claim" they were acting in J.M.'s

best interests.

           The trial court's decision in J.M. holds that an

expression of good faith by the parents is a component of good

cause; however, the court did not set forth a general definition

of good cause as it is used in this specific section of the

statute.   This court is now called upon, as in J.M., to determine
whether respondents met their burden under the statute of demon-

strating "good cause."

           "'Good cause' is a matter which our courts

           are routinely called upon to assess in a wide

           variety of contexts.   See, e.g., 705 ILCS

           405/2-4 (West 1992); 735 ILCS 5/15-1701

           (b)(1), (b)(2) (West 1992); 755 ILCS


                              - 47 -
          5/28-4(a)(1) (West 1992); 820 ILCS 405/601(A)

          (West 1992); 134 Ill. 2d Rules 104(c),

          105(a), 183, 201(d), 224(b), 306(e), 306(f),

          311, 343(c), 374(a), 609(b), 609(c), 776(c);

          145 Ill. 2d Rules 222(c), 713(h)."   Fields

          Jeep-Eagle, Inc. v. Chrysler Corp., 163 Ill.
2d 462, 482, 645 N.E.2d 946, 955 (1994).

While "good cause" has been addressed in other contexts, J.M. is

the only Illinois case our research revealed that dealt with

"good cause" in the context of section 2-4(1)(d), which provides

for parents to relinquish their parental rights under the Act

(705 ILCS 405/2-4(1)(d) (West 2006)).

          In other contexts under the Adoption Act, courts have

held differing views on the meaning of "good cause."     In re

Custody of Townsend, 86 Ill. 2d 502, 515, 427 N.E.2d 1231, 1238

(1981) (in the context of a third-party challenge to an adoption

proceeding, the court held that the term "good cause" meant a

reason to overcome the presumption that the natural parent had

the first and superior right to the custody of his child); In re
Roger B., 85 Ill. App. 3d 1064, 1069, 407 N.E.2d 884, 889 (1980)

(in the context of determining whether to allow adoption records

to be unsealed, the court held "good cause" required an analysis

of several factors, including the need for the genealogical

information, the nature of the petitioner's request, the age and

maturity of the adoptee, the proposed use of the information, any

countervailing considerations, and "serious" consideration of all


                             - 48 -
the parties involved).

            In the case sub judice, the State argues that respon-

dents worked hard to keep their relationship with Z.L. intact.

The trial court's comments while rendering its decision also

recognize respondents' "considerable efforts."    The evidence of

respondents' continual efforts to seek therapy and participate in

Z.L.'s treatment demonstrate respondents were not merely trying

to renege on their adoption commitments to Z.L. or the State.

Rather, the testimony and evidence show that Jeff and Emily did

everything they reasonably could in terms of therapy and imple-

menting treatment tasks.   Moreover, respondents have been told by

the therapists involved in Z.L.'s case that he is unlikely to

improve at all if he remains in their home.

            Respondents' testimonies reveal their concern in this

case is not only for Z.L., but also for their other children

living in the home.   Parents have a fundamental right to make

decisions regarding the care, custody, and control of their

child.    Wickham v. Byrne, 199 Ill. 2d 309, 316, 769 N.E.2d 1, 4

(2002).    If the State interferes with this right, it must comply
with the principles of due process.     Wickham, 199 Ill. 2d at 316,

769 N.E.2d at 5.   The Act states that parents' rights "shall not

prevail when the [trial] court determines that it is contrary to

the health, safety, and best interests of the child."    705 ILCS

405/1-2(3)(c) (West 2006).   However, given the existence of other

children in the home for whom respondents are also responsible,

consideration of the effect Z.L.'s presence has on the other


                               - 49 -
children's health and safety may be considered as additional

evidence of "good cause."

           The State argues this evidence proves that although the

Act aims to "strengthen family ties whenever possible," there are

no ties to strengthen in this case.    We agree.   In the present

case, unlike J.M., expert testimony revealed Z.L. had no bond

with respondents and creating or restoring a bond between Z.L.

and respondents was highly unlikely.    Cashen particularly opined

Z.L.'s best chance for success in life would be in another

setting in which he was the only child.    Cashen also opined that

Z.L. would only get worse if he remained with respondents.

Higgins also concluded that Z.L. had no bond with respondents.

           Respondents exhausted their possibilities and the

expert testimony supports the conclusion that Z.L.'s behavior is

unlikely to improve.   As discussed earlier, respondents' willing-

ness and cooperation in seeking out and implementing treatment

show a good-faith effort to sustain a relationship with Z.L.     A

good-faith effort does not require respondents seek more treat-

ment.   During the hearing held September 22, 2006, Higgins
testified that only 20% to 25% of children with RAD respond to

treatment, and respondents had tried several forms of therapy.

Higgins stated that the only therapy option left would require

Emily, respondent mother, to be completely removed from the lives

of her other children, some who were younger than two.     Further,

Higgins's and Cashen's testimonies indicate no significant

studies have shown this type of radical therapy to be more


                              - 50 -
successful than the therapy approaches respondents had been

trying over the past five years.

          Respondents had Z.L. in their home for 5 1/2 years.

During that time, they visited numerous doctors and other health

professionals and implemented various treatment techniques.      None

of the treatments worked.   Respondents are left with few options,

and the experts' opinion stated that Z.L. has no bond with them

at this point and is highly unlikely to ever improve while in

their care and in their home.

          Moreover, the trial court's comments indicate that it

recognized that granting the petition would be in the best

interests of Z.L.   However, because the court did not find

respondents had shown "good cause," the court concluded that it

could not reach the consideration of Z.L.'s best interests.

          Z.L.'s situation is devastating to all involved.    Over

the course of time, Z.L. has not improved; respondents have tried

nearly everything, and they are now at a point where the progno-

sis is grim.   While removing Z.L. from respondents' home seems to

validate his beliefs that he can trust no one, the evidence
reveals that Z.L.'s condition is likely to deteriorate and worsen

if he stays in respondents' home.    Emily feared the violence

would escalate and someone in their home may potentially cause

one of their family members serious harm.

          This is certainly an untenable situation.    Respondents

have exhausted their possibilities, and the experts' testimonies

fully support the conclusion that very little hope exists for the


                                - 51 -
situation to ever improve.   Respondents consistently sought

treatment and therapy until finally realizing that Z.L.'s best

hope for recovery is not in their home.    Respondents' continual

good-faith efforts to seek and implement therapy for Z.L., even

though such efforts proved unsuccessful, is sufficient to satisfy

the statute's requirement that respondents' show "good cause."

                         III. CONCLUSION

          Therefore, based on the foregoing reasons, we reverse

the trial court's decision and remand this case with directions

to enter an order adjudicating Z.L. a dependent minor.

          Reversed; cause remanded with directions.

          McCULLOUGH and TURNER, JJ., concur.




                              - 52 -